Dethmers, C. J.
Decision and opinion of this Court in Dossin’s Food Products, Inc., v. State Tax Commission, 360 Mich 312, is controlling of the issues in the instant case. The trial judges having come to opposite conclusions in the 2 cases, affirmance in that requires reversal in this case.
The order below denying defendants’ motion to dismiss this cause is reversed. An order dismissing the cause may enter. No costs, a public question being involved.
Care, Kelly, and Kavanagti, JJ., concurred with Dethmers, C. J.